IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40603
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARLOS ROMERO-MARTINEZ,
also known as Lorenzo Montalvan-Aguilar,
also known as Javier Martinez,
also known as Malaquillas Rivera-Martinez,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-01-CR-18-1
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Carlos

Romero-Martinez (“Romero”) has requested leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Romero has not responded to the motion.   Our

independent review of the brief and the record discloses no

nonfrivolous issue for appeal.    Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No.
                         -2-

MOTION GRANTED; APPEAL DISMISSED.